Citation Nr: 1217922	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  06-08 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for chondromalacia of the left knee.

2.  Entitlement to an evaluation in excess of 10 percent for chondromalacia of the right knee.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Spouse, and Appellant's Stepson



ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran had active military service from February 1971 to November 1973 and from August 1976 to May 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran, his spouse and stepson testified before the undersigned Veterans Law Judge at a December 2009 hearing conducted via videoconference.  A transcript of the hearing is of record. 

This case was previously before the Board in March 2010 when it was remanded for further development.  

The Board finds that it properly has jurisdiction over a claim seeking entitlement to a TDIU, reasonably raised by statements of a VA examiner in September 2010, and has included such claim on the title page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial rating or increased rating).

The Board notes that, in addition to the issues listed above, the Veteran perfected an appeal of entitlement to service connection for posttraumatic stress disorder (PTSD).  As a November 2011 RO rating decision granted the Veteran's claim of service connection for PTSD, the issue of entitlement to service connection for PTSD is no longer in appellate status.


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence is against showing that the Veteran's left knee disorder manifests ankylosis, flexion limited to 45 degrees or less, extension limited to 10 degrees or more, or nonunion of the tibia and fibula requiring a brace at any point during the period on appeal.

2.  The preponderance of the competent and credible evidence is against showing that the Veteran's right knee disorder manifests ankylosis, flexion limited to 45 degrees or less, extension limited to 10 degrees or more, nonunion of the tibia and fibula requiring a brace, or greater than slight instability at any point during the period on appeal.

3.  The preponderance of the evidence reveals that the Veteran's left and right knee disabilities manifest X-ray evidence of arthritis and painful motion.

4.  The competent evidence of record indicates the Veteran's service-connected orthopedic disabilities render him unable to secure or follow substantially gainful employment.


CONCLUSIONS OF LAW

1.  The Veteran has not met the criteria for a rating in excess of 30 percent for chondromalacia of the left knee at any time during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5257 (2011). 

2.  The Veteran has not met the criteria for a rating in excess of 10 percent for chondromalacia of the right knee at any time during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5257 (2011). 

3.  The Veteran has met the criteria for a separate 10 percent rating, and no higher, for impairment analogous to limitation of motion of left knee, during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2011).

4.  The Veteran has met the criteria for a separate 10 percent rating, and no higher, for impairment analogous to limitation of motion of right knee, during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2011).

5.  The criteria for a total disability evaluation based on individual unemployability due to service-connected disability have been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In a claim for an increased evaluation, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, the VCAA duty to notify was satisfied by way of a letter sent to the appellant on December 2007 that fully addressed all notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the appellant of what evidence was required to substantiate the claims and of the appellant's and VA's respective duties for obtaining evidence.  In addition, the letter informed the Veteran that a disability rating and an effective date for the award of benefits would be assigned if service connection was awarded.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records and records associated with the Veteran's claim for Social Security Administration (SSA) benefits.  The Veteran submitted private treatment records from Drs. K.W. and E.K., Sparrow Healthcare System, and Lansing Orthopedic, P.C., and was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  The appellant was afforded a VA medical examinations in December 2007 and September 2010.  

The Board notes that its March 2010 remand directed VA to obtain and associate with the claims file the records regarding the Veteran's application for SSA benefits and for the Veteran to be afforded a VA medical examination.  Subsequent to the Board remand, the records regarding the Veteran's application for SSA benefits were obtained and associated with the claims file and the Veteran was afforded a VA medical examination in September 2010.  As such, the Board finds that VA has complied with the Board's March 2010 remand with regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court held in Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010) that there are two duties imposed by 38 C.F.R. 3.103(c)(2), (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked-are not impacted by the Veteran's receipt of a VCAA-compliant notice letter.  

Here, during the hearing, although the Veterans Law Judge did not explicitly note the bases of the prior determinations or note the elements that were lacking to substantiate the Veteran's claims, the Veteran's representative demonstrated actual knowledge of this information.  The representative's questions specifically elicited responses designed to show that the Veteran's knee disabilities had become more severe.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim.)  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

The Veteran reported at the hearing that he received all of his treatment for his knee disabilities through the VA.  As such, the Veteran identified all pertinent evidence regarding his claims.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2).

II.  Higher Evaluation

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is possible, however, for a Veteran to have separate and distinct manifestations attributable to the same injury, which would permit a rating under several diagnostic codes.  The critical element permitting the assignment of multiple ratings under several diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's left knee chondromalacia has been assigned a 30 percent disabling evaluation and the Veteran's right knee chondromalacia has been assigned a 10 percent disabling evaluation, both pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5299-5257.  The first four digits of that diagnostic code indicate that the schedule for the knee and leg lists no criteria that exactly matches the Veteran's disabilities, so that the criteria for an analogous rating was used.  38 C.F.R. § 4.20.  The second part of that code indicates that Diagnostic Code 5257, which governs recurrent subluxation or lateral instability of the knees, was used by analogy to rate the Veteran's knee disabilities.  The Veteran contends that his disabilities are more severe than contemplated by the ratings assigned.

Under Diagnostic Code 5257, other impairment of the knee, recurrent subluxation or lateral instability that is slight is assigned a 10 percent rating.  Moderate recurrent subluxation or lateral instability is assigned a 20 percent rating.  Severe recurrent subluxation or lateral instability is assigned a 30 percent rating.  

Under Diagnostic Code 5258, dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint is assigned a 20 percent rating.  Under Diagnostic Code 5259, symptomatic removal of semilunar cartilage warrants a 10 percent rating. 

Under Diagnostic Code 5260, flexion of the leg limited to 45 degrees warrants a 10 percent rating.  Flexion limited to 30 degrees warrants a 20 percent rating.  Flexion limited to 15 degrees warrants a 30 percent rating. 

Under Diagnostic Code 5261, extension of the leg limited to 10 degrees warrants a 10 percent rating.  Extension limited to 15 degrees warrants a 20 percent rating.  Where extension is limited to 20 degrees, a 30 percent rating is assigned.  Where extension is limited to 30 degrees, a 40 percent rating is assigned.  Where extension is limited to 45 degrees, a 50 percent rating is assigned. 

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II. 

Under Diagnostic Code 5262, impairment of the tibia and fibula, malunion of the two bones with slight knee or ankle disability warrants a 10 percent rating.  Malunion of the two bones with moderate knee or ankle disability warrants a rating of 20 percent.  Malunion of the two bones with marked knee or ankle disability warrants a rating of 30 percent.  Nonunion of the tibia and fibula, with loose motion, requiring a brace, is assigned a 40 percent rating. 

VA's General Counsel  has issued multiple opinions which are also relevant to the rating of the Veteran's knee disabilities.  The first indicates that a disability rated under Diagnostic Code 5257 may be rated separately under Diagnostic Codes 5260, limitation of flexion of the knee, and 5261, limitation of extension of the knee.  See VAOGCPREC 23- 97. 

Another opinion states that separate disability ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261 for disability of the same joint without violating the provisions against pyramiding at 38 C.F.R. § 4.14.  See VAOPGCPREC 9-04. 

Finally, a third opinion opines that limitation of motion is contemplated in Diagnostic Code 5259, pertinent to the removal of the semilunar cartilage or meniscus.  VAOPGCPREC 9-98.  Such removal may resolve restriction of movement caused by tears and displacements of the menisci; however, the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, according to the opinion, limitation of motion is relevant for consideration under Diagnostic Code 5259. 

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  A compensable evaluation under Diagnostic Code 5003 and 38 C.F.R. § 4.59 (for painful motion) is in order where arthritis is established by X-ray findings and no actual limitation of motion of the affected joint is demonstrated.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Where compensable limitation of motion is demonstrated in the joint, the Lichtenfels rule is not applicable.  In a recent decision, the Court held that 38 C.F.R. § 4.59 was not limited to arthritis.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

In November 2006 the Veteran was noted to have a history of bilateral knee pain with left greater than right.  The Veteran had been braced, tried intrarticular steroids, synvisc, and nonsteriodal anti-inflammatory drugs (NSAIDS).  Injections improved symptoms 85 percent for one to two weeks.  Knee pain was anterior and medial, and was worse with climbing stairs.  Most of the pain was anterior.  Physical examination revealed bilateral knees to have no effusion, tender to palpation at patellar tendons, medial joint line.  There was positive patellar grind and full range of motion.  There was pain with full flexion and extension.  Ligament examination was stable.  X-ray of the bilateral knees dated in December 2005 revealed very minimal tricompartmental degenerative joint disease.  A magnetic resonance imaging (MRI) scan dated in June 2006 was negative.  The impression given was left greater than right knee pain.  There were minimal objective findings and there was some benefit from injections in the past.  No surgery was indicated.  The Veteran was administered injections of depomedrol, lidocaine, and marcaine in each knee and was instructed to continue NSAIDS and to return to the clinic for follow up in three months.

In February 2007 the Veteran underwent a follow up for bilateral knee pain, left greater than right.  The Veteran was noted to have been treated with injections and crutches and to currently be using a cane.  The Veteran was taking Oxycontin for pain control.  The Veteran reported continued pain in the knee of eight out of ten with occasional swelling.  He stated that his pain was located mostly in the front and medial aspects of his knees.  He took Oxycontin.  He had significant pain with walking and is unable to walk up and down stairs.  He reported that the steroid injections to his knees relieved approximately 50 percent of the pain.  He denied instability and locking of the knee.

Physical examination of the left knee revealed tenderness to palpation along the patellar tendon and medial joint line, no effusion, limited range of motion from 0 degrees extension to approximately 100 degrees of flexion, range of motion was limited by pain, and no joint instability.  The right knee revealed mild tenderness to palpation along the medial joint line, no effusion, limited range of motion from 0 degrees extension to 120 degrees of flexion, and no joint instability.

The X-ray from December 2005 was noted to reveal minimal degenerative changes and the MRI from June 2006 was noted to reveal mild instrasubstance degeneration without meniscal tear.  The impression rendered was significant left knee pain but without objective evidence of degenerative joint disease.

In December 2007 the Veteran underwent a left knee arthroscopy with lateral meniscus debridement and excision of plica.  The preoperative diagnosis was left knee degenerative joint disease and the postoperative diagnosis was the same.  The findings of the procedure were left knee tricompartmental osteoarthritis, lateral meniscus degeneration and medial plica.

In December 2007 the Veteran was afforded a VA Compensation and Pension (C&P) examination.  The Veteran reported that his knee disabilities had gotten worse.  The examiner noted that the Veteran had undergone a left knee arthroscopy with lateral meniscus debridement and excision of plica at the VA in Ann Arbor, Michigan in December 2007.  Postoperative findings of the left knee were tricompartmental osteoarthritis, lateral meniscus degeneration and medial plica.

The Veteran reported that has had an ongoing problem with his knee condition and ongoing care since the onset of the condition many years prior.  The Veteran indicated that he experienced sharp and dull pain in the bilateral knees.  He stated that the pain symptoms are associated with weakness, stiffness, swelling, heat, fatigability.  The Veteran rated the typical pain on a daily basis as a six out of ten.

The condition was noted to flare up due to bending, lifting, walking, weather, and overuse.  The condition was improved by rest and medication.  During a flare up the pain was noted to be a ten out of ten.  The Veteran stated that the flare-ups can last for two to three days and can occur on a daily basis to weekly basis bilaterally.  

The Veteran indicated that after repetitive use or during a flare-up, the range of motion and function of the bilateral knees are moderately more limited by pain and fatigability, of which pain has the major functional impact.  The examiner noted that these statements were based upon the Veteran's reports and that there was no objective finding of additional limitation of movement following brief repetitive use testing with three repetitions during the examination.

The Veteran reported that the bilateral knee condition affected his walking.  He stated that he could walk one quarter to one mile, that he did not feel unsteady, and did not fall.  The Veteran stated that he could stand for 15 to 30 minutes.

The Veteran was noted to be using crutches for the left knee condition as he had just had arthroscopic surgery the day prior.  He stated that he usually used a cane to ambulate and wore bilateral knee braces.  He took Oxycodone on a daily basis.  He reported that the medication was helpful and denied side effects.

The Veteran was not employed and had last worked in construction in November 2002.  He reported that he was unable to do the job due to bilateral knee pain.  He stated that he was unable to walk up or down stairs very well and that he was unable to do the things that he used to like to do, such as run, hunt, hike, perform karate, or workout at all.

Physical examination revealed the Veteran's gait to be abnormal.  He walked using crutches with no weight bearing on the left leg.  Bilateral knee examination was abnormal.  The left knee was not examined as the Veteran stated that he had been instructed not to bend his knee and the knee was heavily wrapped.  The left knee was held in 45 degrees of flexion.  The right knee color was normal without warmth, but there was slight swelling.  The patella appeared to track normally, but the Veteran complained of pain and there was crepitus with movement.  There was diffuse tenderness to palpation over the right knee.  The medial joint line was tender to palpation.  The lateral joint line was tender to palpation.  Medial and lateral collateral ligament testing with varus and valgus stress showed no laxity.  Lachman's test of the anterior and posterior cruciate ligaments showed no laxity.  There was diffuse tenderness to palpation over the right knee, especially over the patella and medial knee.  The Veteran stated that he believed his right knee condition was flared up.

The range of motion of the right knee was limited from 0 degrees extension to 90 degrees of flexion with a grimace and complaint of pain.  The Veteran stated that pain began at -10 degrees of extension and continued to 0 degrees of extension.  The Veteran reported that pain began at 45 degrees of flexion and continued to 90 of flexion.  Passive range of motion and range of motion after repetitive use testing showed no change.  Strength for the right knee extension and flexion was 5/5.  The Veteran complained of pain with all of the movements.

The Veteran demonstrated that during a flare-up or after repetitive use the effective functional range of motion for the right knee was additionally limited to -10 degrees of extension and 80 degrees of flexion due to increased pain.  The Veteran was diagnosed with right and left knee strain with osteoarthritis and chondromalacia.

A January 2008 orthopedic note indicated that the Veteran was status post left knee arthroscopy with lateral meniscus debridement, plica excision performed in December 2007.  The Veteran was noted to be weight bearing without difficulty, noted some decreased range of motion, improved swelling, denied fevers/drainage from incisions, and calf pain.  The range of motion was from 5 to 95 degrees and there was minimal swelling.  

At a hearing before the undersigned Veterans Law Judge in December 2009 the Veteran reported that he took Oxycodone three times a day.  On a scale of one to ten the range of pain with medication ranged from seven to eight.  Without the medication the Veteran's knee pain was noted to be ten plus.  The pain was reported to be constant and to never go away.  The Veteran reported that he wore a knee brace on the left knee that was supplied by VA and that he used a cane for walking.  He stated that if he walks more than 100 feet he starts to have knee pain and that his left knee will give out.  He reported that he could not mow the grass.  He noted that he received all of his treatment at the VA Medical Centers in Battle Creek and Ann Arbor.  The Veteran indicated that his treating physicians have told him that he has a lot of arthritis and have discussed with him knee replacement but stated that he was too young.  He has had physical therapy with no improvement.  The Veteran's stepson indicated that the Veteran's knees lock up on him.

In September 2010 the Veteran was afforded a VA C&P examination.  The Veteran's left knee had no deformity or incoordination.  The left knee had symptoms of giving way, instability, pain, stiffness, weakness, and decreased speed of joint motion.  There were no episodes of dislocation, subluxation, or locking of the left knee.  There was one episode of effusion of the left knee.  There were symptoms of inflammation of warmth, swelling, and tenderness.  The condition affected the motion of the joint.  There were flare-ups of the condition that were severe and weekly and lasted hours.  The precipitating factors for flare-ups were certain movements, bending, and trying to get back up.  The flare-ups were alleviated by rest and pain medication.  The Veteran had trouble walking up and down stairs, and trouble walking any distance.

The right knee showed no deformity, giving way, instability, stiffness, weakness, incoordination, or decreased speed of joint motion.  The right knee manifested pain.  There were no episodes of locking, dislocation, subluxation, or effusion.  There were signs of inflammation of warmth and tenderness.  There were no flare-ups.  The Veteran was able to stand for 15 to 30 minutes and was able to walk one quarter mile.

Physical examination revealed normal gait.  There was abnormal shoe wear with increased wear inside edge of the fore foot of both the left and the right shoes.  The right knee revealed tenderness, weakness, guarding of movement.  There were no bumps consistent with Osgood-Schlatter's disease.  There was no crepitation, mass behind the knee, grinding, instability, meniscus abnormality, or abnormal tendons or bursae.  There were clicks or snaps and tenderness of the patella.  The left knee showed tenderness, pain at rest, instability, weakness, guarding of movement.  There were no bumps consistent with Osgood-Schlatter's disease.  There was no crepitation, mass behind the knee, instability, effusion, dislocation, or surgically absent meniscus.  There were clicks or snaps, grinding, patellar tenderness, meniscus tear, and positive McMurray's test.

The range of motion of the left knee was 0 to 120 degrees.  The range of motion of the right knee was 0 to 130 degrees.  There was no objective evidence of pain with active motion on either side.  There was objective evidence of pain following repetitive motion with additional limitations after three repetitions of range of motion.  The most important factor was pain.  After repetitive motion the range of motion of the left knee was 0 to 60 degrees and the range of motion of the right knee was 0 to 110 degrees.  There was pain and weakness that both influenced the decreased range of motion with three repetitive movements.  X-ray of the knees revealed minimal degenerative changes bilaterally.

The Veteran was diagnosed with mild osteoarthritis and chondromalacia of the bilateral knees.  The Veteran's usual occupation was noted to be roofing/construction.  He was unemployed due to being physically unable to do the job and was on disability.  The Veteran's disability was noted to impact on his occupational activities by resulting in decreased concentration, decreased mobility, problems with lifting and carrying, difficulty reaching, lack of stamina, weakness or fatigue, decreased strength in the lower extremities, and pain.  It was noted that the condition had no affect on feeding, mild affects on driving, dressing, and bathing, moderate affects on travelling, exercise, shopping, and chores, and prevented recreation and sports.  The Veteran reported that he had difficulty getting up and down stairs and difficulty pushing the vacuum.  The Veteran cannot fix things around the house.  He performed the exercises that he was prescribed in physical therapy.  He performed exercises for the back, neck, and knees.  He reported that if he did not perform his exercises he would not be able to move his neck.  He exercised two to three times a week.  He used to do martial arts.  The Veteran reported that he was able to ride his motorcycle and that he puttered in the garage.

The Board finds that entitlement to an evaluation in excess of 30 percent disabling for chondromalacia of the left knee is not warranted.  During the entire period on appeal the Veteran's left knee did not manifest any ankylosis, flexion limited to 45 degrees or less, extension limited to 10 degrees or more, or nonunion of the tibia and fibula requiring a brace.  As such, the Board finds that the Veteran is not entitled to an evaluation in excess of 30 percent disabling and is not entitled to separate compensable evaluations pursuant to Diagnostic Codes 5260 and 5261 based upon compensable limitation of motion.  Thus, entitlement to an evaluation in excess of 30 percent disabling for chondormalacia of the left knee is denied.

However, the Board notes that the Veteran has been diagnosed with osteoarthritis, an X-ray of the Veteran's left knee in September 2010 reveals minimal degenerative changes, and although the Veteran does not have compensable limitation of motion, he has painful motion of the left knee.  As such, the Board finds that a separate 10 percent evaluation is warranted for the Veteran's painful motion of the left knee for the entire period on appeal.  38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5003; Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991). 

The Board finds that entitlement to an evaluation in excess of 10 percent for chondromalacia of the right knee is not warranted.  During the period on appeal, the Veteran's right knee disability did not manifest any ankylosis, extension limited to 10 degrees or more, or any objective evidence of instability.  Although the Veteran's right knee manifested a single instance of flexion limited to 45 degrees, the preponderance of the evidence reveals a range of motion of the right knee in excess of 45 degrees.  In addition, the Veteran's right knee was not noted to manifest dislocated semilunar cartilage or impairment of the tibia and fibula with nonunion or malunion.  As such, the Board notes that the Veteran is not entitled to an evaluation in excess of 10 percent disabling pursuant to Diagnostic Codes 5256, 5257, 5258 or 5262 and is not entitled to a separate compensable evaluation pursuant to Diagnostic Codes 5260 and 5261 based upon compensable limitation of motion.  Therefore, entitlement to an evaluation in excess of 10 percent disabling for chondromalacia of the right knee is denied.

However, the Board notes that the Veteran has been diagnosed with osteoarthritis, an X-ray of the Veteran's right knee in September 2010 reveals minimal degenerative changes, and although the Veteran does not have compensable limitation of motion, he has painful motion of the right knee.  As such, the Board finds that a separate 10 percent evaluation is warranted for the Veteran's painful motion of the right knee for the entire period on appeal.  38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5003; Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991). 

Finally, the Board has considered whether the Veteran's claim warrants referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321.  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  The Veteran does not meet the criteria for an evaluation in excess of 30 percent disabling for chondromalacia of the left knee, in excess of 10 percent disabling for painful motion of the left knee, in excess of 10 percent disabling for chondromalacia of the right knee, or in excess of 10 percent disabling for painful motion of the right knee, and there are no aspects of the disabilities not contemplated by the schedular criteria.  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.  Id.

III.  TDIU

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  VA defined substantially gainful employment as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  See M21-MR, Part IV, Subpart ii, Chapter 2(F)(24)(d).  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the purpose of one 60 percent disability or one 40 percent disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric will be considered as one disability.  See 38 C.F.R. § 4.16(a)(2).

The Veteran's service-connected disabilities include: chondromalacia of the left knee, evaluated as 30 percent disabling; chondromalacia of the right knee, evaluated as 10 percent disabling; impairment analogous to limitation of motion of left knee, evaluated as 10 percent disabling; impairment analogous to limitation of motion of right knee, evaluated as 10 percent disabling; and degenerative disc disease of the lumbosacral spine, evaluated as 20 percent disabling.  As these disabilities all affect a single body system, orthopedic, they are considered one disability for the purposes of TDIU.  The combined disability evaluation for the Veteran's orthopedic disabilities is 60 percent.  38 C.F.R. § 4.25 (2011).  As such, the Veteran meets the schedular criteria for a TDIU.  38 C.F.R. § 4.16(a).

As noted above, on examination in September 2010 the examiner noted that the Veteran's usual occupation was roofing/construction.  The examiner noted that the Veteran was unemployed due to being physically unable to do the job and that the Veteran was on disability.  The examiner reported that the Veteran's disability impacted on his occupational activities by resulting in decreased concentration, decreased mobility, problems with lifting and carrying, difficulty reaching, lack of stamina, weakness or fatigue, decreased strength in the lower extremities, and pain.  

The Board finds that entitlement to TDIU is warranted.  The Veteran has reported that he is unemployed due to his knee disabilities.  The Veteran's occupation was roofing and construction.  In September 2010 the examiner noted that the Veteran's disabilities impact his occupational activities by resulting in problems with lifting and carrying.  As the Veteran's occupational activities have been impaired and as the Veteran's occupation is one that requires significant physical activity, affording the Veteran the benefit of the doubt, the Board finds the Veteran unable to obtain or maintain substantially gainful employment due to his service-connected orthopedic disabilities.  TDIU is therefore granted.


ORDER

Entitlement to an evaluation in excess of 30 percent for chondromalacia of the left knee is denied.

Subject to the law and regulations regarding monetary benefits, a separate rating of 10 percent, but no higher, for impairment analogous to limitation of motion of left knee is granted for the entire appeal period.

Entitlement to an evaluation in excess of 10 percent for chondromalacia of the right knee is denied.

Subject to the law and regulations regarding monetary benefits, a separate rating of 

10 percent, but no higher, for impairment analogous to limitation of motion of right knee is granted for the entire appeal period.

TDIU, due to service connected orthopedic disabilities, is granted.



___________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


